Citation Nr: 0938472	
Decision Date: 10/08/09    Archive Date: 10/22/09

DOCKET NO.  02-21 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for chronic low back 
disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from December 1963 to 
December 1967.

This matter came to the Board of Veterans' Appeals (Board) 
from a May 2002 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  

In January 2004, the Board denied entitlement to service 
connection for low back disability.  The Veteran filed a 
timely appeal to the United States Court of Appeals for 
Veterans Claims (Court).  In June 2006, the Court issued a 
decision which set aside and remanded the case for further 
development consistent with the opinion.  In May 2007, this 
matter was remanded.  A review of the record shows that the 
RO has complied with all remand instructions.  Stegall v. 
West, 11 Vet. App. 268 (1998).

In April 2008, the Veteran submitted correspondence from a 
private doctor which contains an etiological opinion with 
regard to the Veteran's hypertension and chronic atrial 
fibrillation, a form of cardiac arrhythmia.  It is not clear 
whether such evidence constitutes evidence in support of a 
claim of service connection.  This is referred to the RO for 
appropriate action.


FINDING OF FACT

Low back disability was not manifested during the Veteran's 
military service or for many years thereafter, nor is low 
back disability otherwise related to the Veteran's service.


CONCLUSION OF LAW

Low back disability was not incurred in or aggravated by the 
Veteran's active military service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  

Duty to Notify

In this case, VA satisfied its duties to the Veteran in a 
VCAA letter issued in October 2001.  The letter predated the 
May 2002 rating decision.  See id.  Subsequently, the Veteran 
was issued another VCAA letter in May 2007.  Collectively, 
the VCAA letters notified the Veteran of what information and 
evidence is needed to substantiate his claim, as well as what 
information and evidence must be submitted by the claimant, 
and what information and evidence will be obtained by VA.  
Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  
Collectively, the October 2001 and May 2007 letters have 
clearly advised the Veteran of the evidence necessary to 
substantiate his claim. 

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of 
either notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).  

In May 2007, the Veteran was provided with notice of the 
types of evidence necessary to establish a disability rating 
and the type of evidence necessary to establish an effective 
date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Despite initial inadequate notice provided to the Veteran, 
the Board finds no prejudice to him in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  In any event, since the Board 
concludes below that the preponderance of the evidence is 
against entitlement to service connection, any questions as 
to the appropriate disability rating and effective date to be 
assigned are rendered moot. 

Duty to Assist

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The evidence of record contains the 
Veteran's service treatment records and post-service medical 
records.  There is no indication of relevant, outstanding 
records which would support the Veteran's claim.  38 U.S.C.A. 
§ 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  Likewise, in a June 
2007 submission, the Veteran indicated that he did not have 
any further evidence to submit in support of his claim.  
Additionally, the evidence of record contains a report of VA 
examination performed in July 2009.  The examination report 
obtained is thorough and contains sufficient information to 
decide the issue on appeal.  See Massey v. Brown, 7 Vet. App. 
204 (1994).  

For all the foregoing reasons, the Board concludes that VA's 
duties to the Veteran have been fulfilled with respect to the 
issue on appeal.

Criteria & Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veterans who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
arthritis, are presumed to have been incurred in service if 
manifested to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1133; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

The Veteran's service treatment records are absent for any 
complaints, symptoms, or findings referable to a low back 
injury or a low back disorder, including arthritis.  Service 
treatment records dated on various occasions in 1965, 1966, 
and 1967 document complaints and clinical findings related to 
various disorders, but do not reference the low back.  The 
Veteran's spine was clinically evaluated as normal at the 
time of discharge examination in November 1967.

A private medical record dated in September 1993 reveals that 
the Veteran received treatment for right thigh paresthesia of 
several weeks duration.  A history of back pain since 
military service in 1964 was reported.  The diagnostic 
assessment was osteoarthritis of the lumbosacral spine.  
Subsequent private medical records reveal a history of 
lumbosacral disc disease and treatment for low back pain, 
lumbosacral strain, and osteoarthritis.  A December 1993 a 
private medical entry revealed a history of low back pain, 
which had increased acutely while pushing a car.  In December 
1994, X-rays of the lumbar spine were reported as normal.

In a January 2001 private neurological report it was 
indicated that the Veteran presented for complaints of low 
back and left lower extremity pain.  A history of 
intermittent pain for years following a fall on a boat was 
reported.  It was indicated that the Veteran was never 
particularly bothered (by the pain) and it did not limit his 
activities.  He experienced occasional low back pain and left 
leg fatigue when driving.  It was reported that left leg pain 
had become quite persistent in the last six months.  The 
report revealed that a January 2001 CT scan of the lumbar 
spine showed hypertrophy of the articulating facets at 
L2,3,4, and L4, 5 and at L5, S1 producing lateral stenosis, 
along with moderate stenosis at L2-L5, bulging discs 
bilaterally at L3, 4, L4, 5 and L5, S1.  There was a question 
of disc herniation at L4,5.  The pertinent diagnostic 
impression was:  Multilevel spinal stenosis and lateral 
recess stenosis; lower back pain and left lower extremity 
radiculopathy secondary to #1.

In late January 2001, a laminotomy and discectomy, L4-L5, 
left was performed at a private medical facility.  The final 
hospital diagnosis was:  Herniated nucleus pulposus, L4-5; 
left lower back pain and left sciatica secondary to number 
one; temporary left sciatica with give-way weakness of the 
left lower extremity.

In an April 2001 statement from a private physician of 
neurology, J.E. Maniscalco, M.D., it was reported that the 
Veteran had been a patient since January 2001, and that he 
had received treatment for radiating low back pain.  The 
Veteran had reported a history of chronic low back pain that 
developed during service when he fell backwards onto a steel 
object on a boat.  It was indicated that the Veteran was 
injured very badly and that he suffered for his remaining 
years with a chronic aching back.  The physician stated that 
it was possible that the Veteran may have produced sufficient 
disc damage to the lumbar spine to initiate a degenerative 
process culminating in a herniated disc at L4, 5 on the left 
side.  It was stated that the process of degeneration may 
have been initiated by the fall that he had onto his lower 
back.

In a May 2001 statement, Fred Bearison, M.D., reported that 
the Veteran had been a patient since 1989.  The Veteran's 
history of injuring his back during service was reported.  It 
was indicated that the Veteran had been seen on and off for 
exacerbations of low back pain, and that he had been referred 
to a neurologist.  The physician opined that it was within 
the realm of medical possibility that the Veteran may have 
produced significant disk damage to his lumbar spine to 
initiate the degenerative process, which finally led him to 
needing surgery.

In a statement from the Veteran dated in October 2001, he 
reported that in late 1964 or early 1965 while serving in the 
Marine Corps, he landed in Spain and while standing on a 
landing craft on a beach that was being loaded, he fell back 
into the boat and landed on a steel lifting ring on his back.  
The Veteran stated that his back hurt, and that a corpsman 
wanted to send him to his ship, but the Veteran thought that 
he was ok.  He reported that he had had chronic low back pain 
radiating down his left leg since the injury, and that he had 
had surgery on his back and although he was better he 
continued to have back pain.

In October 2002, a MRI of the lumbar spine was performed.  
The impression was intervertebral disc disease L4-5, 
presumably reflecting postsurgical changes based on patient 
clinical history, with little, if any, posterior laminectomy 
defect identified; extradural soft tissue with abnormal 
signal enhancement and adjoining the posterior intervertebral 
disc at the L4-5 level on the left, having characteristics 
most typical of epidural scarring at this level; no 
intervertebral disc herniation or extruded disc identified; 
and, lower lumbar posterior facet osteoarthrosis without 
spinal stenosis.

In July 2009, the Veteran underwent a VA examination.  He 
reported that he fell into a landing craft on his back in 
Spain.  He stated that he did not seek medical treatment for 
it at the time.  He reported pain since that time and stated 
that he had seen different providers over the years.  He 
underwent a laminectomy in 2001.  His pain is better than 
before but he still has pain, which radiates to his right leg 
since surgery.  The examiner conducted a physical examination 
of the Veteran and noted review of the claims folder.  The 
examiner diagnosed degenerative joint disease of the lumbar 
spine.  The examiner opined that the Veteran's low back 
condition is less likely than not caused by or a result of 
back injury in service.  The examiner stated that private 
medical records and opinions from the Veteran's private 
medical doctor dated in April and May 2001 were speculative 
and based on history.  The examiner stated there was no 
documented treatment of low back in service, and no chronic 
disability was noted in service and following service.

The essence of the Veteran's contentions is that his current 
low back disability is related to an injury suffered in late 
1964 or early 1965.  He has indicated that he continued to 
suffer low back pain from that time on.  However, the 
Veteran's contentions made many years after the claimed 
injury are simply not supported by the evidence of record.  
Although he was seen for various medical complaints in 
service on numerous occasions from 1965 on, service treatment 
records do not document any low back complaints.  These are 
exactly the records where one would expect to find such 
complaints, and the fact that he sought medical treatment for 
various other disorders after the time of the claimed low 
back injury would suggest that he would also have voiced low 
back complaints if he in fact was suffering low back 
symptomatology.  The Board also believes it significant that 
trained medical personnel found the Veteran's spine to be 
clinically normal at the time of his separation examination 
in November 1967.  Even more significant is the lack of 
supporting evidence of low back complaints or symptoms for 
many years after service.  A prolonged period without medical 
complaint can be considered, along with other factors 
concerning the claimant's health and medical treatment during 
and after military service, as evidence of whether a 
disability was incurred in service or whether an injury, if 
any, resulted in any chronic or persistent disability which 
still exists currently.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  

The Board accepts the July 2009 VA examination opinion as 
being the most probative medical evidence on the respective 
subject, as such opinion was based on a review of all 
historical records and a thorough examination.  See Boggs v. 
West, 11 Vet. App. 334, 343 (1998).  Given the depth of the 
examination report, and the fact that such opinion was based 
on a review of the applicable record, the Board finds that 
the opinion is probative and material to the Veteran's claim.  
See Owens v. Brown, 7 Vet. App. 429, 433 (1995).

The Board has given consideration to the opinions of record 
from Dr. Maniscalco and Dr. Bearison.  As detailed, both 
physicians offered opinions to the effect that the Veteran's 
current low back disorder may have been caused by a reported 
injury that he sustained during service when he fell on a 
metal object while on a boat.  However, it is apparent that 
the medical opinions offered are based entirely on the 
Veteran's reported medical history.  A mere recitation of the 
Veteran's self-reported lay history does not constitute 
competent medical evidence of diagnosis or causality.  
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999); LeShore v. 
Brown, 8 Vet. App. 406 (1995) (unenhanced medical information 
recorded by a medical examiner).  Moreover, the Veteran's 
self-reported history was provided decades after the claimed 
injury.  The Veteran's current allegations and the 
physicians' opinions are not substantiated by the clinical 
records.  The Board is not bound to accept medical opinions 
that are based on history supplied by the Veteran, where that 
history is unsupported by the medical evidence or based upon 
an inaccurate factual background.  Black v. Brown, 5 Vet. 
App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); 
Reonal v. Brown, 5 Vet. App. 458, 460- 61 (1993).  

Moreover, the physicians' statements are speculative and not 
definitive with regard to the etiological relationship 
between the reported service injury and the Veteran's current 
chronic low back disorder.  They only suggest that it is 
within the realm of medical possibility that a relationship 
exists, not that it is at least as likely as not that the 
current low back disability is related to the claimed injury.  
Both Federal regulation and case law preclude granting 
service connection predicated on a result of speculation or 
mere possibility.  38 C.F.R. § 3.102; see Utendahl v. 
Derwinski, 1 Vet. App. 530, 531 (1991) (a medical treatise 
submitted by an appellant that only raises the possibility 
that there may be some relationship between sickle cell 
anemia and the veteran's fatal coronary artery disease does 
not show a direct causal relationship between the two 
disorders such as to entitle the appellant to service 
connection for the cause of the veteran's death).  An opinion 
expressed in terms such as "may," also implies "may or may 
not," and is generally too speculative to establish support 
for a claim.  See Obert v. Brown, 5 Vet. App. 30 (1993); see 
also Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) 
(holding that a physician's statement that a service-
connected disorder "may or may not" have prevented medical 
personnel from averting the veteran's death was not 
sufficient); Beausoleil v. Brown, 8 Vet. App. 459 (1996) 
(holding that a general and inconclusive statement about the 
possibility of a link was not sufficient); and Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992) (holding that there 
was a plausible basis for the Board's decision that a 
disability was not incurred in service where the medical 
evidence favorable to the appellant's claim did little more 
than suggest the possibility that the veteran's illness might 
have been caused by his wartime radiation exposure).

The Board has considered the Veteran's statements concerning 
his reported service back injury.  A layperson is competent 
to report injuries and describe symptoms.  After reviewing 
the totality of the evidence in this case, the Board is 
unable to conclude that the Veteran in fact suffered a 
significant injury to the back during service.  His 
statements made years after the fact are inconsistent with 
his actions during service.  In this regard, service 
treatment records show he sought treatment for a number of 
injuries and medical problems, but he did not seek treatment 
for any low back injury or symptoms.  The service treatment 
records do not paint a picture of an individual who was 
reluctant to seek out medical care.  It is reasonable to 
expect that he would have done so for any low back injury or 
symptoms if he in fact was experiencing a low back problem.  
There is also no supporting evidence of low back complaints 
or treatment for a number of years after service.  As already 
noted, the lack of continuity of treatment may bear in a 
merits determination on the credibility of the evidence of 
continuity of symptoms by lay parties.  Savage v. Gober, 10 
Vet. App. 488, 496 (1997).  In sum, the Board declines to 
accept the Veteran's contention that an inservice low back 
injury is the cause of current low back disability.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against a claim, 
in which case, the claim is denied.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  In the present case, the weight of the 
evidence is against the Veteran's claim, and service 
connection for a chronic low back disability is therefore not 
warranted.


ORDER

The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


